Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 22, 2019

The Court of Appeals hereby passes the following order:

A19A1994. TOTAL RENAL CARE, INC. et al. v. ROY SEAY, AS
    ADMINISTRATOR OF THE ESTATE OF JOHN SEAY et al.

      The trial court granted partial summary judgment and “partial final judgment” in
favor of the defendant “[d]octor and nurses” in this wrongful death action. The
plaintiffs filed both an application for interlocutory review and a notice of appeal from
these rulings. Three of the remaining defendants filed both a timely application for
interlocutory review and a timely notice of cross-appeal. Following this Court’s grant
of both applications, these defendants filed two notices of appeal on the same day.
One is a second notice of cross-appeal docketed as Case No. A19A1993, and the
other is from the granted interlocutory application, which has been docketed as the
instant case, Case No. A19A1994. Because this case is duplicative of Case No.
A19A1993, it is hereby DISMISSED as superfluous. The parties are DIRECTED to
submit all future filings in this appeal under Case No. A19A1993.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   05/22/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.